Citation Nr: 0611301	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  03-28 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
rhabdomyolysis, claimed as a side effect of the drug 
Atorvastatin, prescribed by VA.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
heart problems, claimed as a side effect of the drug 
Atorvastatin, prescribed by VA.  

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
lower extremity weakness, claimed as a side effect of the 
drug Atorvastatin, prescribed by VA.  

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
buttock pain, claimed as a side effect of the drug 
Atorvastatin, prescribed by VA.  

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a lung disability, to include chronic obstructive pulmonary 
disorder (COPD) as a side effect of the drug Atorvastatin, 
prescribed by VA.  

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
other side effects caused by the drug Atorvastatin, 
prescribed by VA.  

7.  Entitlement to automobile and adaptive equipment, or for 
adaptive equipment only.  

8.  Entitlement to specially adapted housing. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from July 1956 until August 
1959 and from June 1961 until October 1965.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Seattle, Washington.



FINDINGS OF FACT

1.  The competent evidence does not demonstrate a current 
disability due to rhabdomyolysis.

2.  The competent evidence does not demonstrate that a heart 
disability has causally resulted from VA treatment, including 
the prescription of Atorvastatin.

3.  The evidence shows that Atorvastatin, prescribed by VA, 
contributed to the veteran's lower extremity weakness, 
buttock pain, a lung disability to include COPD, and other 
side effects including elevated CPK; the competent evidence 
does not demonstrate any carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
in connection with such prescription, nor is it shown that 
the veteran's current problems resulted from an event not 
reasonably foreseeable.

4.  The competent evidence does not establish that the 
veteran is entitled to compensation for the loss or permanent 
loss of use of one or both feet, the loss or permanent loss 
of use of one or both hands, or the permanent impairment of 
vision of both eyes.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
rhabdomyolysis, heart problems, lower extremity weakness, 
buttock pain, a lung condition to include COPD and other side 
effects of VA prescribed medication have not been met.  
38 U.S.C.A. § 1151 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.358 (2005).

2.  The criteria for financial assistance in the purchase of 
an automobile or other conveyance and adaptive equipment, or 
adaptive equipment only, have not been met.  38 U.S.C.A. §§ 
3901, 3902, 5107 (West 2002); 38 C.F.R. § 3.808 (2005).

3.  The criteria for assistance in acquiring specially 
adapted housing have not been met. 38 U.S.C.A. §§ 2101, 5107 
(West 2002); 38 C.F.R. § 3.809 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  As part of 
its review, the Board must ensure that these procedural 
matters have been fulfilled.  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 
2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements are:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection," therefore, VA is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of a June 2005 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the March 2005 
Supplemental Statement of the Case included such notice.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

Regarding the timing of notice, the court in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  
The Board finds, however, that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, 
with respect to notification to the veteran, it is not 
prejudicial for the Board to reach the merits of this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Moreover, the claims file contains the 
veteran's statements in support of his claim, to include 
testimony provided at a June 2005 hearing before the 
undersigned.  The Board has reviewed such  statements and 
concludes that the veteran has not identified further 
evidence not already of record.  The Board has also reviewed 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Further regarding the duty to assist, a VA opinion was 
provided in April 2002 in connection with the veteran's 
38 U.S.C.A. § 1151 claims.  The VA examiner at that time 
stated that it was not possible to determine whether the 
veteran had been prescribed the appropriate dosage of 
Atorvastatin.  He commented that the physician familiar with 
the veteran's entire case history may be able to answer the 
question.  However, the Board does not find it necessary to 
request another opinion.  Indeed, the VA examiner in April 
2002 had the veteran's entire claims folder at his disposal, 
and indicated that such file was reviewed.  Therefore, the 
veteran's complete medical history was known to the VA 
examiner in April 2002.  As any other examiner would only 
have access to the same information already available in 
April 2002, it appears further development would serve no 
useful purpose and would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

1151 Claims 

The veteran is claiming entitlement to compensation under 
38 U.S.C.A. § 1151.  Specifically, he contends that the drug 
Atorvastatin, prescribed by VA, unfavorably interacted with 
other drugs and has caused rhabdomyolysis, lower extremity 
weakness, buttock pain, heart problems, a lung disability, to 
include COPD, and various other side effects.  

In analyzing claims under 38 U.S.C.A. § 1151, it is important 
to note that the law underwent revision effective October 1, 
1997.  In this case, the veteran filed his 1151 claim in 
December 2001.  Accordingly, the post October 1, 1997 version 
of the law and regulation must be applied.  See VAOPGCPREC 
40-97.

In pertinent part, the current version of 38 U.S.C. § 1151 
provides as follows:

(a) Compensation under this chapter shall be awarded for a 
qualifying additional disability in the same manner as if 
such additional disability were service- connected.  For 
purposes of this section, a disability is a qualifying 
additional disability if the disability was not the result of 
the veteran's willful misconduct and--(1) the disability or 
death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause of the 
disability was- (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable."

At his June 2005 hearing, the veteran indicated that he was 
taking 26 drugs, all prescribed by VA.  (Transcript "T," at 
3.)  He noted that such medications controlled various 
problems such as high cholesterol, blood pressure, and 
diabetes.  He was also taking medications for prostate and 
lung conditions.  The veteran further stated that he was 
never counseled as to the potential side effects of each drug 
individually, or in combination with the others.  (T. at 4.)  
The veteran then went on to describe the various 
symptomatology that he attributed to unfavorable drug 
interaction.  

With respect to the veteran's claim of rhabdomyolysis, it is 
noted that the competent evidence fails to establish any 
diagnoses of this disability.  The outpatient clinical 
records reflect a "history of rhabdomyolysis," noted in 
April 2000 and December 2000.  However, such assessment is, 
by its own terms, a mere recitation of the veteran's reported 
history and is not otherwise demonstrated in the record.  
Therefore a current disability of rhabdomyolysis has not been 
established objectively.   

The law is clear that in the absence of a current disability, 
VA benefits cannot be granted.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); and Chelte v. Brown, 10 Vet. App. 268 (1997)
Therefore, the veteran's claim of entitlement to compensation 
under 38 U.S.C.A. § 1151 for rhabdomyolysis is precluded 
here.  

With respect to the veteran's heart problems, the competent 
evidence does not show that such disability is attributable 
to the use of Atorvastatin.  In fact, the VA examiner in 
February 2002 expressly found that the veteran's heart 
problems were unrelated to Atorvastatin.  As such opinion was 
provided following a review of the claims file, and following 
a thorough physical examination, it is found to be highly 
probative.  Moreover, no other competent evidence of record 
refutes such opinion.  The veteran himself has expressed the 
belief that his heart problems are due to the affects of 
Atorvastatin interacting with his other medications.  
However, he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

With respect to the veteran's pain and weakness of the lower 
extremities, buttock pain and respiratory problems, including 
COPD, the objective evidence does establish that such 
disabilities are at least in part impacted by his use of 
Atorvastatin.  Indeed, the VA examiner in February 2002 
concluded that the Atorvastatin was 75 percent responsible 
for the veteran's thigh pain.  The drug was also found to be 
50 percent responsible for the veteran's weakness in the 
lower legs and buttocks.  Finally, the VA examiner opined 
that Atorvastatin played a role in the veteran's breathing 
difficulties.  The drug was said to cause some weakness of 
the respiratory muscles and contributed to the veteran's COPD 
and lung problems to a degree of at least 10 to 15 percent.  
Finally, the evidence of record indicates other side effects, 
such as elevated CPK levels, that an April 2002 VA opinion 
identifies as side effects possibly attributable to 
Atorvastatin.

While acknowledging the above findings, the Board 
nevertheless determines that a grant of compensation pursuant 
to 38 U.S.C.A. § 1151 is not appropriate here.  Again, 
38 U.S.C.A. § 1151 only contemplates award of benefits for 
"qualifying additional disability."  In order to 
demonstrate "qualifying additional disability," the 
evidence must establish that such disability was not the 
result of the veteran's willful misconduct.  Here there is no 
showing of willful misconduct and therefore this requirement 
is satisfied.  

It is also required that the claimed disability be caused by 
VA hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility.  In the present case, it is undisputed 
that the veteran's medications were all prescribed by VA.  
Thus, this element of the claim has also been established.
However, the remaining criteria have not been satisfied, as 
will be discussed.

In order for a claimed disability to constitute a 
"qualifying additional disability," it must further be 
shown that its proximate cause was either carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or was due to an event not reasonably 
foreseeable.

The competent evidence does not establish any carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in treating the 
veteran's various ailments.  In this regard, the Board 
recognizes the veteran's claims that he was never warned of 
the potential side effects of any VA prescribed drugs, either 
when taken alone or in combination with each other.  
Moreover, it is acknowledged that muscle pain and elevated 
CPK are well-known side effects of Atorvastatin.  Indeed, 
this was noted in an April 2002 VA opinion.  However, that 
April 2002 opinion also indicated that such side effects were 
uncommon.  Given the small likelihood that such complications 
could arise, the fact that VA caregivers did not discuss the 
potential side effects of Atorvastatin cannot be 
characterized as carelessness, negligence, lack of proper 
skill, or error in judgment.  Indeed, no competent evidence 
of record finds carelessness, negligence, lack of proper 
skill, or error in judgment on the part of VA.

The Board has also considered whether any fault on the part 
of VA can be established based on the dosage of Atorvastatin 
prescribed.  In this regard, the April 2002 VA opinion 
indicated that the veteran was prescribed 80 mg. of 
Atorvastatin daily, which represented the maximum recommended 
dosage.  However, the VA examiner could not determine whether 
the dosage was too high for the veteran.  No other competent 
evidence contains a finding that the veteran's dosage of 
Atorvastatin was improper and the prescribed dosage, although 
the maximum, was nonetheless within the recommended range.  

Based on the above, the evidence does not demonstrate 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
treating the veteran.  Moreover, it has not been shown that 
any additional disability occurred as a result of an event 
not reasonably forseeable.  For these reasons, a grant of 
compensation pursuant to 38 U.S.C.A. § 1151 is not warranted.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Entitlement to automobile and adaptive equipment, or for 
adaptive equipment only.

The veteran claims entitlement to an assistance in purchasing 
an automobile and necessary adaptive equipment.  He 
alternatively claims entitlement to adaptive equipment only.

In order to be eligible to financial assistance in purchasing 
an automobile and/or adaptive equipment, the veteran must be 
entitled to compensation for any of the following 
disabilities: (i) The loss or permanent loss of use of one or 
both feet; (ii) the loss or permanent loss of use of one or 
both hands; (iii) the permanent impairment of vision of both 
eyes.  38 U.S.C.A. § 3902(a)(b); 38 C.F.R. § 3.808(b)(1).  

In determining whether the requirements have been satisfied, 
the Board notes that the term "loss of use" of a hand or foot 
is defined at 38 C.F.R. § 3.350(a)(2) as that condition where 
no effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the elbow or knee with the use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc, in the case of the hand, or 
balance, propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

Additionally, a veteran who is not eligible for assistance 
under the foregoing criteria may nevertheless be entitled to 
adaptive equipment if he is entitled to VA compensation for 
ankylosis of one or both knees, or of one or both hips.  38 
U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(1)(iv).  In the 
present case this provision does not serve as a basis for a 
grant of benefits, because the veteran is not service-
connected for, or otherwise entitled to VA compensation for 
ankylosis of one or both knees, or of one or both hips.

Returning to the basic requirements under 38 U.S.C.A. § 
3902(a)(b) and 38 C.F.R. § 3.808(b)(1), the Board notes that 
there is no demonstration of visual impairment, nor is there 
any showing of impairment regarding the veteran's hands.  
Rather, the central issue in the present case hinges on loss 
of use of use of the lower extremities.  The evidence, 
however, does reveal lower extremity disability.  Indeed, 
upon VA examination in February 2002, the veteran presented 
in an electric wheelchair.  When leaving the chair, he was 
only able to take one or two steps to the examination bed.  
He also required assistance in sitting up from a lying 
position.  However, even if such findings constitute loss of 
use of the lower extremities, they do not entitle the veteran 
to a grant of benefits under 38 U.S.C.A. § 3902 and 38 C.F.R. 
§ 3.808.  In order to establish entitlement under those laws, 
it must be shown that loss of use was due to a disability to 
which entitlement to VA compensation is established.

In the present case, the veteran is service-connected for 
hypertrophy and tenderness of the bilateral Achilles tendons.  
However, the VA examination in February 2002
made no mention of that disability.  Rather, that examination 
revealed that it was the veteran's thigh pain and weakness 
that resulted in his reduced lower extremity function.  The 
veteran is not service-connected for such thigh pain and 
weakness.  Moreover, as discussed earlier in the decision, 
entitlement to compensation under 38 C.F.R. § 1151 is not 
warranted for such thigh disability.  As such, the veteran's 
bilateral thigh problems do not constitute a disability to 
which entitlement to VA compensation is established.  As a 
result, entitlement to an automobile or adaptive equipment 
based on loss of use of the lower extremities pursuant to 
38 C.F.R. § 3.808 is not possible here. 

The Board acknowledges the veteran's June 2005 testimony, in 
which he described his difficulty in operating a vehicle.  
(T. at 17.)  He stated that he could drive an automatic 
transmission, but could not use a clutch.  He also stated 
that driving caused significant left leg pain.  The Board 
sympathizes with such difficulties, but as explained above, 
the legal requirements for a grant of an automobile or 
adaptive equipment have not been met here.

In conclusion, to the extent that the veteran's lower 
extremity impairment constitutes loss of use under the 
relevant provisions of law, a grant of compensation for an 
automobile or adaptive equipment is not warranted because 
such impairment is not attributable to a condition (thigh 
pain and weakness) for which VA benefits have been 
established.  The evidence is not evenly balanced as to any 
material issues and the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990). 

Entitlement to specially adapted housing.

The veteran is also claiming entitlement to financial 
assistance in acquiring specially adapted housing.  

A certificate of eligibility for financial assistance in 
acquiring specially adapted housing may be provided if the 
veteran is entitled to compensation for permanent and total 
disability due to: (1) the loss, or loss of use, of both 
lower extremities, such as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair, or (2) 
blindness in both eyes, having only light perception, plus 
the anatomical loss or loss of use of one lower extremity, or 
(3) the loss or loss of use of one lower extremity together 
with residuals of organic disease or injury which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair, or (4) the loss or loss of use of one lower 
extremity together with the loss or loss of use of one upper 
extremity which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 
2101(a)(1)(2)(3) (West 2002); 38 C.F.R. § 
3.809(b)(1)(2)(3)(4) (2005).

As previously discussed in association with the veteran's 
claim of entitlement to an automobile assistance and adaptive 
equipment, the evidence of record does not establish vision 
impairment or impairment of the upper extremities.  Moreover, 
even though lower extremity impairment is demonstrated, such 
is not shown to be result of a disability for which VA 
compensation is warranted.  Indeed, the veteran's limited 
function of the legs is due to pain and weakness of the 
thighs, as demonstrated upon VA examination in February 2002.  
Such limitation of the lower extremities has not been 
attributed to the veteran's service-connected bilateral 
Achilles heel disability.  For these reasons, the provisions 
of 38 U.S.C.A. § 2101(a) and 38 C.F.R. § 3.809(b) (2005) doe 
not serve as a basis for the benefit sought on appeal.  

The Board has also considered whether the veteran is entitled 
to a special home adaptation grant under 38 U.S.C.A. 
§ 2101(b) and 38 C.F.R. § 3.309a.  

A certificate of eligibility for financial assistance in 
acquiring necessary special home adaptations may be issued to 
a veteran with requisite service who is entitled to VA 
compensation for a permanent and total service-connected 
disability, if, (a) the veteran is not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809; nor had 
the veteran previously received assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a); and 
(b) the veteran is entitled to compensation for permanent and 
total disability which is due to blindness in both eyes with 
5/200 visual acuity or less, or (2) includes the anatomical 
loss or loss of use of both hands.  This assistance will not 
be available to any veteran more than once. 38 U.S.C.A. § 
2101(b); 38 C.F.R. § 3.809a (2005).

The above provisions do not enable a grant of benefits in 
this case.  Indeed, the evidence does not show the veteran to 
be entitled to VA compensation for a permanent and total 
service-connected disability.  Moreover, the evidence does 
not establish blindness or the anatomical loss or loss of use 
of both hands.  

The Board acknowledges the veteran's June 2005 testimony, in 
which he described his physical limitations.  For example, he 
reported that he was unable to get into his bath tub without 
assistance.  (T. at 15.)  He further commented that he was 
unsure if he could vacate his house under his own power in 
the event of a fire.  (T. at 16.)  He also stated that the 
absence of a ramp to his deck was a problem and commented 
that his doors and hallways did not easily accommodate his 
wheelchair.  (T. at 17.)  As previously discussed, however, 
the veteran does not have compensable disabilities for VA 
purposes that meet the legal requirements for a grant of 
specially adapted housing.  In conclusion, the criteria for 
specially adapted housing have not been satisfied here.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
rhabdomyolysis is denied.  

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
heart problems is denied.  

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
lower extremity weakness is denied.  

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
buttock pain is denied.  

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
lung disability, to include chronic obstructive pulmonary 
disorder (COPD), is denied.  

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
other side effects caused by the drug Atorvastatin is denied.






Entitlement to automobile and adaptive equipment, or for 
adaptive equipment only, is denied.

Entitlement to specially adapted housing is denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


